Citation Nr: 1729494	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include sinusitis and rhinitis.

2.  Entitlement to an evaluation in excess of 30 percent for status post total replacement of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 24, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to June 1967 and from June 1967 to June 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction rests with the RO Cleveland, Ohio, from which the appeal was certified. 

The Veteran and his spouse presented testimony at a Board hearing before the undersigned in March 2015, and a transcript of the hearing is of record. 

This case was previously before the Board in May 2015 at which time the above issues were remanded for additional development.  As was noted in the May 2015 Board remand, the Board has recharacterized the Veteran's service connection claim for sinusitis more broadly to include any sinus disability, to include sinusitis. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the findings of the most recent VA examination, the Board has further recharacterized the sinus disability claim to include rhinitis.

Also, as was noted in the May 2015 Board remand, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Although a TDIU claim was denied in a December 2014 rating decision, during the March 2015 hearing the Veteran's representative asserted that the Veteran's left knee disability has rendered him unemployable.  Accordingly, the Board took jurisdiction of the TDIU issue in May 2015.  

Following the May 2015 Board remand, the Veteran was awarded service connection for a lung disorder and assigned a total rating effective July 24, 2015.  As such, a claim of entitlement to a TDIU is rendered moot as of such date. Therefore, the issue before the Board is entitlement to a TDIU prior to July 24, 2015, and the Board has recharacterized the issue as such.

The issues of entitlement to an evaluation in excess of 30 percent for status post total replacement of the left knee and entitlement to a TDIU prior to July 24, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's rhinitis first manifested during his military service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for rhinitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records show treatment for a sinus disability during service.  Specifically, a March 1973 service treatment record, report of medical history, indicated sinusitis was seasonal and medication was not utilized.  The Veteran submitted a claim for service connection for sinusitis in November 2008.  VA treatment records show allergic rhinitis as an active problem since August 2010.  During the March 2015 Board hearing, the Veteran testified that he had suffered the same symptoms related to sinus problems during service and since service and that he has had over 12 episodes related to such since service.  VA treatment records show a significant episode of allergic rhinitis which was treated with medication in July 2015. 

In connection with this claim he was afforded a VA examination in February 2016 and the examiner noted a diagnosis of allergic rhinitis since 1972.  After reviewing the claims file as well as taking into consideration the Veteran's lay statements, the examiner opined that it was at least as likely as not that any current sinus condition (to include sinusitis, allergies) was present in service as the March 1973 service treatment record indicated seasonal sinusitis.  The examiner noted that the Veteran was currently being treated for allergic rhinitis which was consistent with the March 1973 service treatment record.  The examiner also wrote that there was no functional impairment related to allergic rhinitis. 

In a March 2017 addendum opinion, the VA examiner again noted that it was at least as likely as not that the Veteran's rhinitis is related to the seasonal sinusitis noted in service.  The examiner further indicated that the rhinitis was considered seasonal and that the Veteran had a current diagnosis of seasonal rhinitis which was diagnosed as seasonal sinusitis in service.  

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved or become asymptomatic by the time VA adjudicates the claim.  

Although the Veteran's allergic rhinitis was shown to be asymptomatic during the February 2016 VA examination, he was given a diagnosis of allergic rhinitis at that time.  Also, as above, VA treatment records show a significant episode of allergic rhinitis which was treated with medication in July 2015, during the appeal period beginning in November 2008.  Thus, the Board finds that the requirement for establishing the existence of a current disability during the appeal period has been met.

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's allergic rhinitis originated during his military service.  See 38 U.S.C.A. § 5107(b).  As above, the Veteran was assessed as having seasonal sinusitis in a March 1973 service treatment record.  His report of continuity of symptomatology since service is credible and consistent with the evidentiary record.  Also, the Veteran experienced a significant episode of allergic rhinitis requiring medication in July 2015 and was diagnosed with allergic rhinitis during the February 2016 VA examination. 

Overall, the Board finds the Veteran's report of the in-service events and symptoms credible and supportive of his service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  This evidence provides a plausible basis to conclude that the Veteran's diagnosis of allergic rhinitis in February 2016 and during the pendency of this claim is related to his military service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection.").  As such, the Board finds that service connection is warranted.


ORDER

Service connection for allergic rhinitis is granted.


REMAND

With regard to the left knee, this issue was last remanded by the Board in May 2015 to correct deficiencies in a previous VA examination.  Specifically, while a previous April 2012 VA examination of the left knee noted the existence of flare-ups, the VA examiner did not address any additional limitation of motion during flare-ups, a necessary part of the examination to be addressed by the examiner.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran was afforded a new VA examination for his left knee in February 2016.  Significantly, this examination is negative for flare-ups.  Unfortunately, the examiner did not discuss the discrepancy between the lack of current flare-ups with the finding of flare-ups in April 2012 nor did the examiner attempt to address any additional limitation of motion during the flare-ups reported during the April 2012 VA examination.  As such, further medical opinion is necessary regarding this issue.  

Also, as above, the Veteran was last afforded a VA examination for his left knee in February 2016.  This examination shows that the Veteran had flexion to 90 degrees.  There was evidence of pain on weight-bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss of range of motion after three repetitions during both examinations.  There are no findings regarding the right knee in the examination report.  In a recent decision from the Court of Appeals for Veterans Claims it was found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the fact that the February 2016 VA examination does not include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, with range of motion measurements of the opposite undamaged joint, pursuant to Correia, a new VA examination is required.

With regard to the TDIU issue, while the Veteran has had sporadic employment as a truck driver during the appeal period beginning in November 2008, the Veteran has not had steady employment since approximately December 2003, allegedly due to his left knee disability.  Significantly, the Veteran has been in receipt of disability benefits from the Social Security Administration since December 2003 due to osteoarthritis and allied disorders as well as affective disorders.  Furthermore, the record shows that the Veteran has also had long periods of convalescence due to his service-connected left knee disability.  The claims file includes several medical opinions dated as early as August 2007 indicating that the Veteran is unable to work as a truck driver due to his left knee disability.  However, these opinions also suggest that the Veteran can work in sedentary employment as an April 2012 VA examiner indicated that, due to his service-connected left knee disability, he was "limited to sitdown work."  Unfortunately, no medical opinion regarding the combined effect of the Veteran's service-connected disabilities with regard to his ability to maintain employment prior to July 24, 2015 has been obtained.  Such should be accomplished on remand.  

Moreover, a TDIU may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Prior to July 24, 2015, the Veteran's service-connected disabilities included: total left knee replacement, with residual scar (100 percent disabling effective May 20, 2008 and 30 percent disabling effective July 1, 2009); diabetes mellitus, type II (20 percent disabling); left peroneal nerve neuropathy (10 percent disabling effective May 17, 2002 and 20 percent disabling effective February 25, 2014); osteoarthritis of the left knee (10 percent disabling from May 17, 2002 to September 1, 2008); medial meniscectomy of the left knee (20 percent disabling effective February 11, 2004 and 10 percent disabling from September 1, 2008 to March 1, 2014); tinnitus (10 percent disabling); ischemic heart disease (10 percent disabling); and bilateral hearing loss (noncompensably disabling).  A combined disability evaluation of 100 percent was in effect beginning May 20, 2008; 60 percent beginning July 1, 2009; 70 percent beginning February 25, 2014; and 60 percent beginning March 1, 2014 .  Therefore, other than the period of time prior to July 1, 2009 for which the Veteran was receiving a total rating due to convalescence due to his service-connected left knee disability, he only met the minimum schedular criteria for a TDIU from February 25, 2014 to March 1, 2014.  38 C.F.R. § 4.16(a).  However, the Board has remanded the above increased rating claim and, if such claim is granted, such award may make the Veteran eligible for a TDIU for additional periods of time.  

Notably, if the Veteran does not qualify for a TDIU prior to July 24, 2015 pursuant to 38 C.F.R. § 4.16(a) after readjudication of the left knee issue, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

With respect to assignment of a TDIU prior to July 24, 2015 under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds the SSA's award of disability benefits due to arthritis (presumably of the left knee) discussed above is plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disorders.  Accordingly, the Board finds that the claim should be submitted to the Director of Compensation for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new examination for his left knee to determine the current severity of his left knee disorder.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both the joint in question and any paired joint in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

In addition, the examiner is asked to answer the following questions:

* Does the Veteran experience recurrent subluxation of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience lateral instability of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience dislocation of the semilunar cartilage in the left knee?  If so, does he experience episodes of locking, pain, and effusion into the joint?  If so, please describe the frequency of these episodes.

* Has there been removal of semilunar cartilage?  If so, what symptoms associated with the removal does he experience?

The examiner is asked to specifically note whether the Veteran has experienced flare-ups at any point during the appeal period beginning November 2008 and, if so, address any additional limitation of motion during such flare-ups.  The examiner should also discuss the discrepancy between the medical evidence of record that is favorable to a finding of flare-ups in April 2012 and the denial of flare-ups in February 2016.

A complete rationale for any opinions expressed should be provided. 

2. Obtain a VA medical opinion to determine whether the Veteran's service-connected disabilities precluded substantially gainful employment prior to July 24, 2015.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, considered collectively, precluded him from securing and following substantially gainful employment prior to July 24, 2015 consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

The examiner is advised that, prior to July 24, 2015, service connection had been granted for the Veteran's left knee disability, diabetes mellitus, left peroneal nerve neuropathy, tinnitus, ischemic heart disease, and bilateral hearing loss.

A complete rationale for any opinion must be provided.

3. If the Veteran does not qualify him for a TDIU pursuant to 38 C.F.R. § 4.16(a) after adjudication of the left knee issue above, refer this case to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


